DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                        JOSE JORGE GARCIA,
                             Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D17-1368

                          [November 30, 2017]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Samantha Schosberg
Feuer, Judge; L.T. Case No. 50-2010-CF-009508-AXXX-MB.

   Jose Jorge Garcia, Madison, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

GROSS, CIKLIN and LEVINE, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.